Cornell, J.
The only objection made to the order under which defendant acted is that the property of the judgment debtor, in respect to which said defendant was appointed a receiver, was in fact exempt property, and therefore not liable to be taken and applied towards the satisfaction of the judgment mentioned in the order. Whether it was exempt or not was a question which the judge was authorized to consider and determine upon the facts presented by the disclosure, and in the exercise of the jurisdiction over the supplementary proceedings which was clearly vested in the district court. Having such authority, an erroneous ruling of the question would be simply a mistake or error committed in the exercise of its jurisdiction, to be remedied on appeal. It would not render its decision void for want of jurisdiction. Such being the character of the order in this case, it was valid until reversed, and furnished full protection to the defendant for acts done under it and in strict conformity with its requirements while it remained in force.
Order affirmed.